Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeanine Gasper on 24 January 2022.

The application has been amended as follows: 

33. (Currently Amended) An airfoil for a turbine engine, the airfoil comprising: 
an outer wall having an outer surface and bounding an interior, the outer wall defining a pressure side and a suction side, extending between a leading edge and a trailing edge to define a chord-wise direction, extending between a root and a tip to define a span-wise direction, and defining a stagnation line extending in the span-wise direction separating the pressure side from the suction side proximate the leading edge; 
at least one cooling supply conduit provided in the interior and defining an interior surface; and 
at least one cooling passage fluidly coupling the at least one cooling supply conduit to the outer surface of the outer wall, the at least one cooling passage comprising: 

an inlet fluidly coupled to the at least one cooling supply conduit at the interior surface and having a second width and a second height greater than the first height and defining a second cross-sectional area, and 
a curved passage defining a curvilinear centerline extending between a geometric center of both the outlet and the inlet and comprising multiple turns; 
wherein the curvilinear centerline forms a first angle with the interior surface that is between 0 and 90 degrees.

This amendment expedites allowance of the claims by moving allowable subject matter into independent claim 33.

Allowable Subject Matter
Claims 1-26 and 33-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The new amendments overcome the previously presented prior art. The new limitations require the height of the inlet hole to be greater than the height of the outlet hole, which as can be seen from Lee or Liang is not shown. The hole of Lee actually expands in size from inlet to outlet. While there is art out there like Liang (US 8591191) that shows a nozzle type hole with the inlet being larger than the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	1/28/2022